Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022  has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9, and 11 are rejected under 35 USC 103 as being unpatentable over Cheng in view of Cai et al, (Cai, Xing, et al. Journal of molecular cell biology 4.5 (2012): 341-343, of record), hereinafter Cai, and in view of Wang et al. (Wang, Chunxiao, et al. Molecular Therapy 25.1 (2017): 192-204, of record), hereinafter Wang, as evidenced by Zheng et al (Zheng, Xing-Feng et al. PloS one vol. 8,5 e63967. 27 May. 2013, doi:10.1371/journal.pone.0063967), hereinafter Zheng, Wu et al (Wu, Lei et al. Molecular medicine reports vol. 21,5 (2020): 2103-2112. doi:10.3892/mmr.2020.11023), hereinafter Wu, and Zhou et al (Zhou, Dexi et al. Oncotarget vol. 8,36 60710-60722. 4 Aug. 2017, doi:10.18632/oncotarget.19940), hereinafter Zhou. 
Cheng teaches the trans-differentiation of a first type of immune cell, naïve macrophages (RAW246.7 cells) via treatment with exosomes derived from a second type of immune cell, M1 macrophages in vitro. Specifically, M1 exosomes were isolated from M1-macrophages polarized from RAW246.7 cells treated with lipopolysaccharide (LPS) and interferon-gamma (IFN-g) in vitro. M1 exosome-treated naïve macrophages (RAW246.7 cells) in vitro differentiated into a typical IL-12high and IL-10low M1 phenotype, having high expression levels of IL-6, IL-12, and IFN-γ cytokines (see entire document, in particular Abstract, Materials and Methods, and M1 Exosomes Induce the Expression of Pro-inflammatory Cytokines section). 
Cheng does not teach that M1-derived exosomes are used to induce a phenotypic switch in differentiated M2 macrophages in vitro nor does Cheng teach that the M1 and M2 macrophages are derived from monocyte- or bone marrow-derived macrophages. 
However, Cai teaches that bone-marrow derived macrophages with the M1 or M2 phenotype can be re-polarized to the M2 or M1 phenotype by treatment with LPS/IFN-γ or IL-4, respectively; and that the M2 [Wingdings font/0xE0] M1 phenotypic switch, specifically, is mediated by mir-155 (Cai et al, see entire document, in particular Abstract). 
Wang further teaches that mir-155 is present in the exosomes of bone marrow derived macrophages activated in response to LPS or angiotensin II (ANG II), and mir-155 containing exosomes increase the expression of proinflammatory cytokines IL-1β, IL-6, TNF-α, and CCL-2 (Wang, see entire document, in particular summary of results for Figures 2-5). As evidenced by Zheng (see entire document, in particular, Abstract) and Wu (see entire document, in particular, Abstract), LPS or angiotensin II stimulates macrophages to differentiate into the M1 phenotype; thus the mir-155 containing macrophages activated in response to LPS/ANG II stimulation are necessarily M1 macrophages. The M1 derived macrophage exosomes comprising mir-155 were also found to inhibit expression of suppressor of cytokine signaling (Socs)-1 in cardiac fibroblasts concomitant with the increase in the proinflammatory cytokines (see Results for Figure 5 spanning pages 194 to 195). SOCS1 is known to play a role in the balance between pro-inflammatory M1 macrophages and anti-inflammatory M2 macrophages as evidenced by Zhou (see entire document, in particular, “SOCS1” section). Specifically, loss of SOCS1 expression can activate the JAK1/STAT1 pathway, and thereby promote the polarization of macrophages into the M1 type; and miR-155-mediated SOCS1 downregulation has been associated with M1 macrophage polarization. 
It would have been obvious to one of ordinary skill in the art to use M1-macrophage derived exosomes to reprogram M2 macrophages to the M1 phenotype in vitro. One of ordinary skill in the art would be motivated to do so since 1) exosomes can be used to induce differentiation of a first type of immune cell into a second type of immune cell as taught by Cheng and 2) mir-155, present in the exosomes of M1 macrophages as taught by Wang, mediates the phenotypic switch of M2 macrophages to M1 macrophages as taught by Cai. Further, M1 derived exosomes comprising mir-155 are capable of downregulating expression of SOCS1 and promoting a proinflammatory phenotype in cells, thus providing an additional mechanism by which M2 macrophages can be repolarized into M1 macrophages.  Therefore, one of ordinary skill in the art would expect that M1-derived exosomes can effectively reprogram M2 macrophages to the M1 phenotype in vitro to be subsequently used in the treatment of a disease or disorder such as cancer in a subject. 

Claims 10 and 12 are rejected under 35 USC 103 as being unpatentable over Cheng in view of Cai and Wang as evidenced by Zheng, Wu, and Zhou, as applied to claims 1, 7, 9, and 11 above, and further in view of Naldini et al, (Naldini, Luigi. Nature Reviews Genetics 12.5 (2011): 301-315, of record), hereinafter Naldini.  
The inventions rendered obvious by the teachings of Cheng in view of Kai and Wang as evidenced by Zheng, Wu, and Zhou have been discussed above and differ from the instant claimed invention in that it is not taught that M2 macrophages to be transdifferentiated are isolated from a subject in need of M1 macrophages.
However, Naldini teaches that ex vivo cell therapy allows for progenitor or differentiated cells to be isolated from a patient or normal donor and expanded in vitro – with or without genetic modification – and subsequently administered to the patient in order to treat an inherited, infectious, or neoplastic disease. In contrast to in vivo gene therapies, there is no exposure of the patient to the gene transfer vector in ex vivo therapy, and the target cells can be selected, expanded and/or differentiated, before or after gene transfer, in order to improve efficacy and safety (see entire document, in particular Abstract and Page 301, Para. 1 of Introduction). 
It would have been obvious to one of ordinary skill in the art to transdifferentiate M2 macrophages using M1 derived exosomes ex vivo prior to administering to a subject in need. One of ordinary skill in the art would have been motivated to do so in order to selectively differentiate M2 macrophages as well as prevent any unwanted or off-target effects of the exosomes in the subject if administered in vivo. Therefore, one of ordinary skill in the art would expect that the trans-differentiation of M2 macrophages ex vivo prior to administration can be done to more effectively and safely treat cancer in a subject. 

Response to Arguments
Applicant's arguments filed 04/21/2022 with respect to the rejections of claims 1, 2, 3, 5, 7, 9, and 11 made under 35 U.S.C 103 over Cheng in view of Cai, and Wang have been fully considered but they are not persuasive. 
Applicant argues that the claims under examination are directed to methods of trans-differentiating an M2 macrophage into an M1 macrophage using M1 derived exosomes. However, Cheng does not disclose or suggest cross-differentiation of M2 macrophages into M1 macrophages. Specifically, Applicant argues that Cheng’s treatment of RAW246.7 cells (M0 macrophages) correspond to differentiation or polarization, not cross-differentiation or re-polarization as recited in the instant claims. Further, Applicant states that Cai’s approach does not implicate or provide a reasonable expectation of success for the claimed methods since Cai only indicates that M1 to M2 polarization may occur when miR-155 increases in expression during M2 to M1 cross-differentiation and that M1 polarization may occur when miR-155 is overexpressed in M2 macrophages. Thus, Applicant argues that this mechanism of action does not implicate, suggest, or provide a reasonable expectation of success for the claimed methods. Lastly, Applicant argues that Wang reports that exosomes containing miR-155 were effective in mediating inflammatory reactions but does not suggest or provide reasonable expectation of success that exosomes containing miR-155 would be able to repolarize M2 macrophages to M1 macrophages. Applicant also asserts that the cited combination of references provides no teaching or reassurance that there is sufficient miR-155 in M1-derived exosomes to induce polarization to M2.  
 In response to applicant's argument, the Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated earlier, Cheng discloses a method whereby exosomes from a first type of immune cell can be used to change the phenotype of a second type of immune cell. Cai teaches that LPS/IFNg induced M2[Wingdings font/0xE0]M1 phenotypic switch is mediated by mir-155, which is present in the exosomes of LPS and Ang II-induced inflammatory macrophages as taught by Wang, which necessarily have the M1 phenotype. Moreover, M1 derived exosomes comprising mir-155 is capable of downregulating the expression of SOCS1 and promote a proinflammatory cytokine profile in cells; and SOCS1 is known to be a key regulator of the balance between M1/M2 phenotype. Specifically, mir-155 degradation of SOCS1 expression is known to promote the polarization of macrophages to the M1 phenotype as evidenced by Zhou. Thus, there is a reasonable expectation of success that exosomes from M1 macrophages containing mir-155 can be used to reprogram M2 macrophages to the M1 phenotype via downregulation of SOCS1 expression.  
Applicant further reiterates that the claimed methods achieve unexpected results as compared to Cai, at least with regard to cross-differentiation/re-polarization effect and efficiency. Specifically, M1 derived exosomes can effectively reprogram M2 macrophages and the reprogrammed macrophages were confirmed to maintain their re-polarize phenotype 48 hours after treatment with M1 exosomes (Figure 6), whereas Cai’s different approach shows a repolarization effect up to only 10 hours. 
As presently written, however, the claims are neither limited to the ability of trans-differentiated macrophages to maintain their re-polarized phenotype for a certain period of time nor to the cross-differentiation efficiency of the claimed methods.   Further, the data that Applicant has argued is unexpected was obtained from mouse bone marrow derived macrophages (BMDMs) differentiated into M1 and M2 macrophages according to the protocol of Figure 4, which notably uses reagents including LPS and IL-4, respectively.  Importantly, the methods used in obtaining the data shown in Figure 6 of the instant application did not use exosomes to turn one type of macrophage into another type as presently claimed.  Instead, example 6 shows that exosomes were extracted from M1 and M2 macrophages differentiated from BMDMs and the cytokine profile of those exosomes was analyzed. Thus, the data argued by Applicant as demonstrating an “unexpected” outcome is not material to the claimed invention as Applicant is not claiming methods of using reagents such as LPS + INFγ or IL-4 to differentiate BMDMs into M1 or M2 macrophages as detailed in working Example 4 and shown graphically in Figure 4.  As such, Applicant has essentially argued limitations which are not claimed and therefore such arguments cannot be persuasive.  



Conclusion
No claims are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644